—Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s suppression motion following a hearing. The court’s findings are afforded great weight (see, People v Earley, 244 AD2d 769, 770) and are supported by the record (see, People v Mena-Cross, 210 AD2d 745, 746, lv denied 86 NY2d 798; People v Greenberg, 187 AD2d 528, 529, lv denied 81 NY2d 971). Contrary to the contention of defendant, his *915physical appearance and admitted drinking, together with his inability to pass sobriety tests, provided the arresting officer with probable cause to arrest him for driving while intoxicated (see, People v Schmitt, 262 AD2d 588, Iv denied 94 NY2d 829; People v Tittensor, 244 AD2d 784, 784-785; People v Schroeder, 229 AD2d 917). (Appeal from Judgment of Ontario County Court, Harvey, J. — Felony Driving While Intoxicated.) Present — Green, J. P., Wisner, Hurlbutt and Balio, JJ.